Citation Nr: 0201407	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a major depressive disorder for the period from May 22, 1998 
through October 11, 2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
a major depressive disorder for the period beginning on 
October 12, 2000.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine for the period from June 14, 1996 through December 14, 
1997.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine for the 
period from December 15, 1997 through March 13, 2001.

5.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine for the 
period beginning on March 14, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant, his spouse, a psychiatrist, and a 
psychologist.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1, 1984 to June 
13, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial January 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fort Harrison, 
Montana.

In the appealed rating decision, in pertinent part for the 
purpose of the current appellate review, the M&ROC granted 
service connection for a major depressive disorder and 
assigned a 30 percent evaluation, effective from June 14, 
1996.  Subsequently, in a July 1997 rating decision, the 
M&ROC increased this evaluation to 50 percent, effective from 
June 14, 1996.  In an April 2001 rating decision, the M&ROC 
changed this evaluation such that a 100 percent evaluation 
was assigned from June 14, 1996, a 30 percent evaluation was 
assigned from May 22, 1998, and a 70 percent evaluation was 
assigned from October 12, 2000.  

As the assigned 30 and 70 percent evaluations represent less 
than the maximum available under applicable diagnostic 
criteria, the veteran's appeal remains viable as to those 
evaluations.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is aware that, in reducing the veteran's evaluation 
for a major depressive disorder to 30 percent for the period 
from May 22, 1998 through October 11, 2000, the M&ROC did not 
follow the procedures for a rating reduction set forth in 38 
C.F.R. § 3.105(e) (2001).  Rather, this reduction was 
effectuated in only one rating decision.  However, given the 
Board's disposition of this matter, described below, the 
Board finds that this procedural error is not prejudicial to 
the veteran, as the veteran's benefits have been completely 
restored.  

As to lumbar spine disability, the Board observes that the 
veteran was initially assigned a 10 percent evaluation in the 
appealed rating decision.  This evaluation was subsequently 
increased to 20 percent from December 15, 1997 in an April 
1998 rating decision and, then, to 40 percent, effective from 
March 14, 2001, in an April 2001 rating decision.  All of 
these evaluations remain at issue on appeal. See AB v. Brown, 
supra.

The veteran, among others, provided oral testimony before a 
Hearing Officer at the RO in April and November 1997, 
transcripts of which have been associated with the claims 
file.

After adjudicating other issues then pending on the appeal, 
the Board remanded this case to the M&ROC for further 
development as to the claims which are the subject of the 
current appellate review in November 2000.  At that time, the 
veteran's appeal encompassed claims for higher initial 
ratings for five additional disabilities, as well as claim of 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  
However, in an April 2001 statement, the veteran indicated 
that he wanted to limit his appeal solely to the issues of 
entitlement to TDIU and higher evaluations for a major 
depressive disorder and degenerative disc disease of the 
lumbar spine; the remaining claims are therefore deemed 
withdrawn.  See 38 C.F.R. § 20.204(b) (2001).  

Also, the veteran's claim of entitlement to TDIU was granted 
in an April 2001 rating decision.  As such, the issues listed 
on the title page of this decision are the only remaining 
issues on appeal.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999);  38 C.F.R. § 4.2 (2001).  Accordingly, the Board has 
recharacterized the issues on appeal where appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the M&ROC, 
and the veteran has been informed of the evidence necessary 
to substantiate his claims.

2.  During the period from May 22, 1998 through October 11, 
2000, there was evidence of severe psychiatric symptomatology 
resulting from the veteran's major depressive disorder; 
however, the evidence also reflects that he was substantially 
gainfully employed during most of this period.

3.  The evidence dated on and after October 12, 2000 
indicates that the veteran has had increased psychiatric 
symptomatology, significantly to include a suicidal intent, 
and has been unable to work as a result of such 
symptomatology.

4.  During the entire period from June 14, 1996 through March 
13, 2001, the veteran's degenerative disc disease of the 
lumbar spine was productive of slight-to-moderate limitation 
of motion, significant pain on motion, and pain radiating 
into the lower extremities.

5.  The evidence dated on and after March 14, 2001 reflects 
that the veteran's degenerative disc disease of the lumbar 
spine has resulted in limited motion, pain with movement, and 
weakened movement; however, there is no evidence of 
pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent 
for major depressive disorder for the period from May 22, 
1998 through October 11, 2000 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9209 (1996); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The criteria for a 100 percent evaluation for major 
depressive disorder for the period beginning on October 12, 
2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9209; 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  The criteria for an increased evaluation of 20 percent, 
but no greater, for degenerative disc disease of the lumbar 
spine for the period from June 14, 1996 through December 14, 
1997 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine for the 
period from December 15, 1997 through March 13, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293; 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine for the 
period beginning on March 14, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293; 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Major Depressive Disorder

In the appealed January 1997 rating decision, the M&ROC 
granted service connection for a major depressive disorder in 
view of in-service treatment for depression and assigned a 30 
percent evaluation, effective from June 14, 1996.  The M&ROC 
subsequently increased this evaluation to 50 percent, 
effective from June 14, 1996, in a July 1997 rating decision 
in view of the results of a May 1997 VA examination. 

The veteran, among others, provided oral testimony referable 
to the disabling manifestations of his psychiatric disability 
at the M&ROC in November, 1997, a transcript of which has 
been associated with the claims file.

As indicated above, the M&ROC, in an April 2001 decision, 
changed the evaluation for the veteran's major depressive 
disorder such that a 100 percent evaluation was in effect 
from June 14, 1996, a 30 percent evaluation was in effect 
from May 22, 1998, and a 70 percent evaluation would be 
effective from October 12, 2000.  As the veteran was granted 
the maximum available benefit from June 14, 1996 through May 
21, 1998, the Board will therefore focus on the evidence 
dated on and after May 22, 1998.

However, as the veteran was not examined between March 1998 
and October 2000, the Board has considered the results of his 
March 1998 VA psychiatric examination.  During a mental 
status examination, he expressed feelings of depression, 
anger, and sadness.  No memory deficiencies were noted, but 
his insight was described as poor.  Also, his judgment was 
described as impaired.  The Axis I diagnosis was a major 
depression disorder, with a recurrent and episodic acute 
depressive disorder.  

In the examination report, the examiner noted that the 
veteran had decompensated three times since the last 
examination and had been hospitalized as a result.  He was 
described as "just" functioning in the GAF range of 50 on a 
daily basis, but his pre-hospitalization episodes were in the 
30 percent range and improved with support and 
hospitalization.  As to whether the veteran was able to 
obtain and retain gainful employment, the examiner noted that 
his episodic decompensation occurred at work because of work-
related triggers that would get him "back into the really 
painful experience that he's not been able to objectively and 
concretely describe in therapy yet."  The examiner further 
noted that the veteran's episodic depressive episodes 
prevented him from retaining gainful work at the present 
time.

A VA treatment record, dated on May 18, 1998, indicates that 
the veteran was presently working full-time at an auto parts 
store, and he denied depression and suicidal ideation.  An 
Axis I diagnosis of stable depression, not otherwise 
specified, was rendered, and a GAF score of 70 was assigned.

A July 1998 VA psychiatric record indicates current symptoms 
of agitation, despair, a sense of futility, diminished 
interest, decreased sleep, fatigue, feelings of 
worthlessness, decreased concentration, and past (though not 
current) suicidal ideation.  The Axis I diagnosis was 
recurrent major depression, and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  A November 1998 
record reflects that the veteran had been working at an auto 
parts store for the past four months and that he had 
maintained stability with medication, although there had been 
two recurrences of symptoms at times when he stopped his 
medications for several days.  A GAF score of 70 was 
assigned. 

In a July 1998 statement, the veteran reported that he was 
presently working at an auto parts store for 40 hours per 
week.  However, he continued to question whether he was 
actually psychiatrically fit to work.

The veteran underwent a psychological evaluation at Deaconess 
Behavioral Health Clinic in Billings, Montana in September 
1998 as part of his application for a position with the 
United States Postal Service.  During this evaluation, he 
reported a suicide attempt in February 1998.  He also 
reported having worked for both an auto parts store and the 
Bureau of Reclamation, where he was presently working as an 
office automation clerk full-time.  He reported passive 
thoughts about death, but denied any likelihood of a suicide 
attempt and indicated that he was taking Paxil.  

Upon examination, the veteran was somewhat fidgety, but his 
speech was coherent and well-organized.  Low insight and past 
poor judgment were noted, and the examiner suggested that the 
veteran tended to minimize his difficulties when interviewed.  
He did not appear particularly depressed during the 
interview, but personality testing revealed him to be quite 
angry, depressed, and paranoid.  The examiner noted that the 
veteran had been doing better since March 1998 and was making 
appropriate efforts to improve his situation.  The Axis I 
diagnoses were generalized anxiety disorder and recurrent 
major depression in partial remission, and a GAF score of 55 
was rendered.  The examiner noted that the veteran would not 
be "a good match" for the Postal Service because of the 
inherent stress of such employment.  Rather, he was noted as 
being "likely to be more successful in another kind of 
employment."  

An October 1998 social work report from Counseling Consortium 
in Helena, Montana, indicates that the veteran was unemployed 
at that time.  The examining psychotherapist noted that, even 
though the veteran was usually able to function on a 
satisfactory basis, he experienced periods of marked 
emotional, cognitive, or behavioral dysfunction.  The Axis I 
diagnoses were dysthymic disorder and adjustment disorder 
with anxiety, and a GAF score of 50 was assigned.

Subsequently, also in October 1998, the veteran underwent an 
interview with a private psychiatrist.  During this 
interview, he reported that he was currently employed as a 
typist for the Bureau of Reclamation at the Canyon Ferry Dam.  
Upon examination, he was well-oriented and cooperative and 
exhibited a bright affect and no depression.  

The examiner also noted excellent memory and abstract 
thinking and reasoning abilities.  The veteran's speech was 
of normal tone and quality, and his thoughts were coherent 
and relevant.  There was no indication of hallucinations, 
delusions, indications of a psychotic disorder, or suicidal 
ideation.  The Axis I diagnoses were generalized anxiety 
disorder and recurrent major depressive disorder in partial 
remission, and a GAF score of 55 was assigned.  In 
conclusion, the examiner opined that the veteran was "very 
significantly occupationally disabled as a result of his 
mental disorders, which are directly related to his military 
duty and experiences."   

A May 1999 VA treatment record reflects that the veteran had 
been doing "very well" and had been working in a temporary 
position at a dam that he was "enjoying."  A GAF score of 
75 was assigned, and his major depression was described as 
being in remission.  

The claims file includes the report of a Department of the 
Navy examination report, dated in August 1999.  During this 
examination, the veteran was noted to have been working as a 
maintenance clerk at a hydroelectric plant for the past 
eleven months and stated that he could "handle" this job at 
the present time.  During the examination, the veteran was 
cooperative and exhibited good eye contact.  There was no 
evidence of psychomotor disturbance, and he was alert and 
well-oriented.  

He described his overall mood as "better."  While his 
affect was tense, his mood was congruent and appropriate to 
thought content.  He denied current suicidal or homicidal 
intent or plan.  There was no evidence of hallucinations or 
delusional thinking.  Thought processes were logical and 
goal-directed.  Judgment and impulse control appeared intact, 
and insight was fair.  

The veteran reported that he required an "even keel" 
predictable existence, and he did not feel that he could 
handle both work and school.  The examiner noted that the 
veteran had a partial response to treatment; however, his 
overall life functioning was tenuous, and there was a strong 
likelihood of deterioration with stress.  He was also noted 
to manifest social, occupational, and emotional impairment.

A VA treatment record from December 1999 reflects that the 
veteran had secured a permanent job at a reservoir and felt 
"good about this."  He was concerned that he not be taken 
off Paxil.  The impression was major depression, in remission 
on medications, and a GAF score of 70 was assigned.  A March 
2000 record reflects that he was mildly depressed, but he was 
also "coping better" and continued to work full time.  The 
impression was major depression, in partial remission, and a 
GAF score of 75 was assigned.  This same GAF score is also 
indicated in reports from April and June of 2000.    

During his October 2000 VA psychiatric examination, the 
veteran reported that he had recently left his job because 
his supervisor, with whom he had been having increased 
conflicts, told him to quit or be fired.  He stated that he 
had no friends and slept excessively.  While he presented the 
opinion that he was unemployable, the examiner noted that he 
would not be able to hold many types of jobs, but he had 
performed well in his most recent position.  Moreover, the 
examiner noted that the veteran could perform a job 
compatible with his physical and emotional difficulties, 
although finding such a job would be a challenge.  The Axis I 
diagnosis was major depressive disorder.  The examiner 
assigned a GAF score of 55 and noted that the veteran 
evidenced considerable difficulty maintaining employment and 
participating socially.  

In November 2000, the veteran was hospitalized at a VA 
facility for increased depression and fatigue and reported 
stressors including a recent separation from his wife and his 
son's Tourette's syndrome.  He noted that he had last worked 
on October 11, 2000 and was told to either quit or be fired.  

Also, he reported that, several days before his hospital 
admission, he called 911 and made a suicide threat.  During 
the hospitalization, Depakote was administered.  A discharge 
diagnosis of a depressive disorder, not otherwise specified, 
was rendered; his GAF score was recorded as 35 at admission 
and 70 at discharge.  

A November 2000 treatment summary from Counseling Consortium 
reflects the opinion that the veteran "would have difficulty 
working closely with others," as well as working alone, 
"which would exacerbate his depression and isolation."  
Axis I diagnoses of a dysthymic disorder and an adjustment 
disorder with anxiety were rendered, and a GAF score of 50 
was assigned.  

The report of a United States Navy periodic examination from 
January 2001 reflects that the veteran's condition had 
improved very little and that his prognosis regarding his 
psychological diagnosis was "guarded."  However, his degree 
of resultant civilian occupational and social impairment was 
described as "moderate."  

A May 2001 report from Counseling Consortium indicates that, 
while employed at Canyon Ferry Dam, the veteran was severely 
depressed and unable to maintain employment.  In fact, his 
employment was noted to have aggravated his symptoms, and he 
was released due to his inability to work.


Lumbosacral Spine

An unidentified treatment record from July 1996 indicates 
that thoraco-lumbar range of motion testing was performed, 
revealing flexion to five degrees, extension to three 
degrees, left lateral flexion to five degrees, right lateral 
flexion to ten degrees, and "bad" bilateral rotation.  This 
testing also showed a very painful mid-back.  X-rays 
performed on the lumbar spine in the same month revealed mild 
narrowing at L4-L5 and L5-S1, with a five level morphology 
and mild concave right scoliosis epicentered at L2.  These 
studies were otherwise within normal limits.

VA lumbosacral spine x-rays dated in August 1996 revealed 
mild disc space narrowing and osteophyte formation at L4-L5, 
with no evidence of spondylolisthesis or spondylosis.  The 
impression was mild L4-L5 changes of degenerative disc 
disease.

During his September 1996 VA general medical examination, the 
veteran reported low back pain that recurred and radiated 
into his buttocks about six to eight times per month and 
lasted between a couple of hours and several days.  He noted 
that he often spent time in bed to get rid of the spasm and 
pain.  An evaluation of the low back revealed, in the 
standing position, forward flexion to 80 degrees, extension 
greater than 10 degrees, rotation to 90 degrees bilaterally, 
and bending to 15 degrees bilaterally.  In the sitting 
position, he had forward flexion to 75 degrees, extension to 
greater than 10 degrees, bilateral rotation to 75 degrees, 
and bending to 15 degrees bilaterally.  Throughout the 
examination, he complained of low back pain and spasm.  In 
the reclined position, he had straight leg raising of the 
right leg to 60 degrees and to 80 degrees passively; in the 
other leg, straight leg raising was to 80 degrees and to 90 
degrees passively.  The relevant impressions were 
degenerative disc disease and joint disease of the lumbar 
spine and paravertebral muscle spasm, with myofascial 
syndrome.

Based on the results of the September 1996 VA examination and 
in-service evidence of disc space narrowing, the M&ROC 
granted service connection for degenerative disc disease of 
the lumbar spine in the appealed January 1997 rating decision 
and assigned a 10 percent evaluation, effective from June 14, 
1996.

A January 1997 functional capacity evaluation performed at 
St. Peter's Hospital revealed increased lumbar lordosis, 
flexion to 51 degrees, extension to 18 degrees, right side 
bending to 11 degrees, left side bending to 15 degrees, right 
straight leg raising to 71 degrees, and left straight leg 
raising to 73 degrees.  The examiner further noted that the 
veteran's functional abilities were limited by back pain.  

During his April 1997 M&ROC hearing, the veteran reported 
constant back pain that "never goes away," with sharp pain 
down the right lower extremity.  Also, he noted frequent use 
of Motrin and a heating pad.  

The veteran underwent a VA spine examination in May 1997, 
during which he complained of back pain that occasionally 
went down his right leg.  Range of motion in the upright 
position revealed forward flexion to 80 degrees, with severe 
pain; tenderness to percussion over the low back area; 
extension to 30 degrees, with pain; bilateral rotation to 90 
degrees; and bilateral bending to 35 degrees, with intense 
discomfort between 25 and 35 degrees.  Testing in the sitting 
position revealed forward flexion to 80 degrees, extension to 
25 degrees, bilateral rotation to 80 degrees, and painful 
bilateral bending to 35 degrees.  Straight leg raising was to 
90 degrees.  The pertinent impressions were possible 
myofascial syndrome of the lumbosacral spine and rule out 
degenerative disc disease and disc space narrowing.  X-rays 
revealed stable and mild degenerative osteoarthritic changes, 
mostly involving the L4-L5 and L5-S1 levels.

During his November 1997 M&ROC hearing, the veteran testified 
that his carpentry work aggravated his back "quite a bit."  
He reported that he was taking about 1600 milligrams of 
Motrin daily and that his back symptoms were getting worse.

A further VA spine examination was conducted (at a private 
facility) on December 15, 1997.  During this examination, the 
veteran reported that he was currently taking Motrin for his 
back with "some slight relief" and that his right 
paravertebral pain at the L5-S1 level was aggravated by 
prolonged sitting, frequent bending, and lifting.  The 
examination revealed forward flexion to 40 degrees, with 
discomfort to the right of the lower lumbar spine and 
worsening pain with flexion to 70 degrees; extension to 20 
degrees; bilateral tilting to 30 degrees; and slight 
tenderness to heavy palpation to the right of L4-L5 and L5-
S1.  X-rays revealed moderate narrowing at the L4-L5 
interspace, with excessive anterior collapse with forward 
flexion.  The impression was degenerative disc disease at the 
L4-L5 level.

In view of the results from the veteran's December 1997 
examination, the M&ROC, in an April 1998 rating decision, 
increased the evaluation for his degenerative disc disease of 
the lumbar spine to 20 percent, effective from December 15, 
1997.

A VA treatment record from March 1999 indicates treatment 
following a fall off of a horse, and the examiner noted that 
the veteran had probable soft tissue injuries that may have 
aggravated his preexisting degenerative disease.  

In February 2000, the veteran was seen at a VA facility with 
complaints of back pain radiating down the right buttock and 
posterior leg and in front of the leg from the groin to the 
anterior thigh.  The use of a back brace was noted, and the 
veteran was found to have decreased forward bending and spasm 
of the right lumbar paravertebral muscles.  The assessment 
was acute lumbar strain.  He was seen on several occasions in 
March 2000 for pain that was "more severe than usual."  A 
computed tomography (CT) scan from that month revealed disc 
degeneration at L4-L5, without encroachment or compression.

An October 2000 VA examination report indicates that the 
veteran had full range of motion of the lumbar spine but 
complained of pain and stiffness.  While sitting on the 
examination table, there was negative bilateral straight leg 
raising.  A June 2000 magnetic resonance imaging study (MRI) 
was noted to have revealed degenerative disc disease at L4-L5 
and L5-S1.  This was most pronounced at L4-L5, where there 
was associated ventral disc protrusion, most consistent with 
diffuse bulging of the disc anulus.  The examiner further 
noted that there was no evidence of paraspinal muscle spasms.

A November 2000 VA treatment record indicates that the 
veteran reported chronic low back pain that radiated into his 
right gluteal region, right groin, and down the right leg to 
the knee.  Upon examination, there was slight tenderness to 
palpation in the lower lumbar spine region.  The pertinent 
impression was chronic low back pain.

On March 14, 2001, the veteran underwent a VA orthopedic 
examination at a private facility.  During this examination, 
he reported pain in the mid low back area that radiated into 
his right buttock and thigh.  Range of motion testing of the 
low back revealed flexion to 60 degrees, lateral bending to 
20 degrees, and extension to 15 degrees.  Pain was noted at 
the extremes of lateral bending and flexion.  No muscle spasm 
was noted.  X-rays of the lumbar spine revealed narrowing of 
the L4-L5 and L5-S1 interspaces, with slight anterior 
osteophyte formation and degenerative changes at the facet 
joints of those levels.  An MRI showed slight bulging at L4-
L5, without evidence of nerve root impingement.  

The examiner rendered an impression of lumbar degenerative 
disc disease, with right-sided radiculopathy.  Also, the 
examiner noted that the veteran's service-connected 
disability involved the skeletal structure in addition to the 
lumbar nerve roots and caused weakened movement and increased 
fatigability to the extent that working as a mechanic 
(thought not light duty) was precluded.  While the examiner 
found that this disability would not have rendered the 
veteran unemployable, it nevertheless resulted in 
"limitations on his employability." 

Based on these findings, the M&ROC, in an April 2001 rating 
decision, increased the veteran's disability evaluation to 40 
percent, effective from March 14, 2001. 


General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  For example, the Board may assign a 
zero percent evaluation for an initial period of time and, 
then, a 10 percent evaluation for a subsequent period of time 
during the pendency of the appeal if there is evidence to 
support a significant increase in symptomatology during the 
pendency of the appeal.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14. preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  




Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight0bearing and, if possible, with 
the range of the opposite joint.  38 C.F.R. § 4.59 (2001).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earring capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Secretary of Veterans Affairs (Secretary) shall consider 
all information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Special Rating Criteria 

Major Depressive Disorder

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In this case, the M&ROC has assigned a 100 percent evaluation 
for the veteran's major depressive disorder for the period 
from June 14, 1996 through May 21, 1998, a 30 percent 
evaluation for the period from May 22, 1998 through October 
11, 2000, and a 70 percent evaluation for the present time 
beginning on October 12, 2000 under the prior and revised 
sets of applicable criteria.  As indicated above, the veteran 
was informed of such criteria in a March 1997 Statement of 
the Case.  



Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9209 
(1996), in effect through November 6, 1996 but applicable in 
this case under Karnas, a 30 percent evaluation was warranted 
in cases of major depression with melancholia productive of 
definite impairment of social and industrial adaptability.  

A 50 percent evaluation was appropriate in cases of 
considerable impairment of social and industrial 
adaptability.  In cases with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, as 70 percent evaluation was for assignment.  A 
100 percent evaluation was warranted in cases of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial impairment.   

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2001), a 30 percent evaluation is warranted for a 
major depressive disorder productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is in order in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


Lumbosacral Spine

The M&ROC has evaluated the veteran's degenerative disc 
disease of the lumbar spine at the 10 percent rate from June 
14, 1996 through December 14, 1997, at the 20 percent rate 
from December 15, 1997 through March 13, 2001, and at the 40 
percent rate beginning on March 14, 2001.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 percent 
evaluation is warranted in cases of mild intervertebral disc 
syndrome.  

A 20 percent evaluation is in order in cases of moderate 
intervertebral disc syndrome, characterized by recurrent 
attacks.  

A 40 percent evaluation is for assignment in cases of severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief.  

A 60 percent evaluation is warranted in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.


Analysis

Preliminary Matter: Duty to assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

Specifically, the M&ROC has afforded the veteran multiple VA 
examinations in conjunction with his claims, including 
examinations conducted in accordance with the instructions 
contained in the Board's November 2000 remand.  Moreover, the 
M&ROC has made sufficient efforts to obtain records of all 
medical treatment reported by the veteran.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  See 38 U.S.C.A. 
§ 5103.  The M&ROC informed him of the need for such evidence 
in his March 1997 Statement of the Case, as well as in 
multiple Supplemental Statements of the Case.  Significantly, 
the March 1997 Statement of the Case contains both the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9209 (1996) 
and the revised provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9434.

To date, the M&ROC has not provided the veteran with the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Notably, 
these provisions are not included in the Supplemental 
Statements of the Case issued in April and August of 2001.

However, given that the actions by the M&ROC reflect 
fundamental compliance with these provisions, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the M&ROC developed this appeal prior to, and 
did not inform him of, the enactment of the new provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Major Depressive Disorder

The Board agrees with the M&ROC that the veteran demonstrated 
improved symptomatology between May 1998 and October 2000.  
However, the Board is significantly in disagreement with the 
M&ROC as to the extent of his symptomatology during the time 
periods at issue in this case.

As to the period from May 22, 1998 through October 11, 2000, 
there is evidence that the veteran was employed for nearly 
all of this period, although he did report unemployment on 
one occasion in October 1998.  The fact that he was able to 
maintain substantially gainful employment for most of this 
extended period indicates that he did not have the total 
industrial impairment required for a 100 percent evaluation 
under the old criteria of Diagnostic Code 9209.  The Board 
also finds no indication of the specific symptoms listed for 
a 100 percent evaluation in the newer criteria of Diagnostic 
Code 9434.  As such, the RO was correct not to extend the 
assigned 100 percent evaluation beyond May 21, 1998.

However, the 30 percent evaluation assigned from May 22, 1998 
through October 11, 2000 does not adequately contemplate the 
degree of industrial impairment shown during this period.  
The Board is aware that several of the veteran's treatment 
providers during this period found improved symptomatology, 
with GAF scores as high as 75 assigned.  Nevertheless, the 
Board observes that this period immediately followed a period 
of repeated decomposition and hospitalization, and the March 
1998 VA examination conducted near to the end of the 
preceding period reflects that such episodes prevented him 
from gainful work at that time.

The Board also questions whether the veteran may have made 
efforts to minimize his symptomatology during some of his 
evaluations so as to attain better employment.  In this 
regard, the Board has carefully considered the September 1998 
private examination conducted as part of his application for 
work at the United States Postal Service.  The examiner who 
conducted this examination noted improvement since March 1998 
but still found that the veteran would be unlikely to handle 
the stress of such employment.  An October 1998 private 
examination also indicates that the veteran was very 
significantly occupationally disabled as a result of service-
related mental disorders.

Overall, the disability picture presented from May 22, 1998 
through October 11, 2000 closely correlates with the severe 
degree of disability contemplated by the criteria for a 70 
percent evaluation under the old provisions of Diagnostic 
Code 9209.  As such, a 70 percent evaluation, though not 
more, is warranted for this period.

The Board has also considered the evidence dated on and after 
October 12, 2000.  The veteran last worked on October 11, 
2000 and was reportedly forced out of his job.  Within a 
month of losing his job, his psychiatric state deteriorated 
to the point that he was calling 911 and threatening suicide.  
A subsequent hospitalization indicates that, at admission, a 
GAF score of 35 was rendered.  

Although the veteran's symptomatology improved with 
medication, and a January 2001 United States Navy examination 
report indicates moderate symptomatology, further counseling 
records reflect that the veteran was unable to maintain 
employment and that further employment would only aggravate 
his depression and isolation.

On balance, and particularly in view of the veteran's extreme 
behavior prior to his November 2000 hospitalization, the 
Board finds that the most recent evidence of record supports 
the conclusion that his service-connected major depressive 
disorder now results in total occupational impairment.  As 
such, the criteria for a 100 percent evaluation are now met.  
As to the question of the effective date for this grant, the 
Board finds that the veteran's increased symptomatology 
relates closely to his discharge from employment.  The date 
following his last day of work was October 12, 2000, and, as 
such, the Board finds this to be the proper effective date 
for the increased evaluation.

Overall, the evidence supports increased evaluations for the 
veteran's service-connected major depressive disorder.  A 70 
percent evaluation is assigned for the period from May 22, 
1998 through October 11, 2000, and a 100 percent evaluation 
is assigned for the period beginning on October 12, 2000.


Degenerative Disc Disease of the Lumbar Spine

The Board has first considered the medical evidence from the 
period beginning on 
June 14, 1996 and ending on December 14, 1997.  While an 
initial treatment record from July 1996 suggested very severe 
limitation of motion, the veteran's September 1996 VA general 
medical examination revealed only slight limitation of motion 
of the lumbar spine, particularly with forward flexion.  
However, the veteran did complain of back pain and spasm 
during the examination, and the Board observes that painful 
motion and functional loss due to pain are among the factors 
to be considered in determining a disability evaluation.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  

The Board also notes that the findings from the May 1997 VA 
examination were similar, although extension had improved.

While the evidence during this period revealed only minimal 
limitation of motion during the veteran's VA examinations, 
the Board has considered these examination findings in the 
context of the July 1996 report showing greater limitation of 
motion and a January 1997 private record showing flexion to 
51 degrees.  Moreover, the evidence of painful motion of the 
lumbar spine during the examination is indicative of a 
disability picture that is more appropriately described as 
moderate than as slight, warranting a 20 percent evaluation.  
Given these same findings, however, the Board is unable to 
conclude that a severe disability picture under Diagnostic 
Code 5293, warranting a 40 percent evaluation, was shown 
during the period from June 14, 1996 through December 14, 
1997.

The Board has also considered the period from December 15, 
1997 through March 13, 2001.  During this period, the veteran 
was treated for subjective complaints of pain and underwent 
multiple radiological studies of the low back, confirming 
degenerative disc disease of the lumbar spine.  His December 
1997 VA spine examination was noted to have revealed forward 
flexion to 40 degrees, but the examiner later elaborated in 
the report that there was flexion to 70 degrees with pain.  
Very marginal decreases of other motions were also noted.

The Board does not dispute that the December 1997 VA spine 
examination report suggests a degree of additional motion 
loss of the low back beyond that shown in prior VA 
examinations.  However, the overall disability picture of the 
veteran's lumbar spine nevertheless remained no more than 
moderate in degree, with a combination of still-minimal loss 
of motion and pain upon motion.  See 38 C.F.R. §§ 4.40, 4.45.  
None of the other medical records from this period suggest a 
higher degree of disability.  For this reason, the Board 
finds that the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5293 were not met during the 
period from December 15, 1997 through March 13, 2001.  

Additionally, for the entire period from June 14, 1996 
through March 13, 2001, there was no evidence of a prior 
vertebral fracture and demonstrable deformity of a vertebral 
body, as would warrant an additional 10 percent under 
Diagnostic Code 5285; ankylosis of the lumbar spine at a 
favorable angle, warranting a 40 percent evaluation under 
Diagnostic Code 5289; severe limitation of motion of the 
lumbar spine, warranting a 40 percent evaluation under 
Diagnostic Code 5292; or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warranting a 40 percent evaluation under Diagnostic 
Code 5295.  As such, there is no schedular basis whatsoever 
for an evaluation in excess of 20 percent during this period 
of time. 

The Board next observes that the M&ROC awarded a 40 percent 
evaluation for the period beginning on March 14, 2001, based 
on the results from the veteran's March 2001 VA examination.  
These specific findings included limitation of motion of the 
lumbar spine beyond that previously shown, pain with motion, 
and weakened movement and increased flexibility to the extent 
that his previous job as a mechanic would be precluded.  
While these results reflect an increase in lumbar spine 
symptomatology beyond that shown before the examination date, 
the Board is unable to conclude that, particularly given the 
extent of lumbar spine motion shown, the veteran's disability 
is "pronounced" in degree, even when 38 C.F.R. §§ 4.40 and 
4.45 are considered.  The remaining neurological symptoms 
listed in the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 also were not shown, and the Board 
therefore finds that these criteria have not been met.  

While the Board has again considered other diagnostic 
criteria, there is no evidence of a prior vertebral fracture 
and demonstrable deformity of a vertebral body, as would 
warrant an additional 10 percent under Diagnostic Code 5285; 
or ankylosis of the lumbar spine at an unfavorable angle, 
warranting a 50 percent evaluation under Diagnostic Code 
5289.  As such, there is no schedular basis for an evaluation 
in excess of 40 percent for the period of time beginning on 
March 14, 2001. 

The Board has also considered whether an evaluation for 
arthritis would better serve the veteran for any of the 
rating periods in question, and finds that the maximum 
evaluation of 20 percent for arthritic changes either equals 
or is less than the evaluation granted or continued during 
any of the rating periods in question.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence dos not demonstrate that the veteran suffers 
from a separate neurological disability distinct from his 
degenerative disc disease.  Examinations have not identified 
any separate neurological findings or disability not already 
contemplated under Diagnostic Code 5293.  Therefore, the 
Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. At 129-132.

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
veteran has already been assigned a 40 percent rating for the 
most recent rating period at issue, but under Diagnostic Code 
5293, and was rated under this Code during the previous 
rating periods at issue.  As the Board noted earlier, there 
was no basis for assignment of a rating in excess of 20 
percent for the first two rating periods in question under 
any of the applicable diagnostic codes for rating the lumbar 
spine disability.  Furthermore, these pertinent Diagnostic 
Codes each contemplate similar symptoms such as limitation of 
motion, and therefore, do not provide a basis for assigning 
separate ratings under any of the Codes.  Evaluating them 
separately would thus violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).

In short, the Board finds a basis for an increased evaluation 
of 20 percent for the veteran's degenerative disc disease of 
the lumbar spine for the period from June 14, 1996 through 
December 14, 1997; to that extent, the appeal is granted.  
However, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the period from 
December 15, 1997 through March 13, 2001 and an evaluation in 
excess of 40 percent for the period beginning on March 14, 
2001.

As to the elements of this appeal which have been denied in 
this case, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
noted claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


Consideration for extra-schedular evaluations

On more than one occasion in its documentation to the veteran 
with associated correspondence, the M&ROC has informed the 
veteran of the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
Under this section, "exceptional" cases may be referred to 
the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service by the field station for a 
determination of whether an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities at issue is warranted. 

The governing norm in the cases addressed by 38 C.F.R. 
§ 3.321(b)(1) is a finding that a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that the application of the 
regular rating schedule standards is rendered impractical 
results in an extra-schedular evaluation being warranted.  

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all pertinent theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits, or the Director, VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, while the medical evidence of record reflects 
that the veteran's major depressive disorder and lumbar spine 
disability do adversely affect him from a professional or 
industrial point of view, the Board is of the opinion that 
the veteran has not submitted evidence indicating that these 
disabilities affect his employability in ways not 
contemplated by the Rating Schedule.  Rather, the Board has 
increased segments of the veteran's staged ratings under the 
rating schedule to reflect the degree of symptomatology and 
industrial impairment shown by the evidence of record during 
the subject rating periods at issue.

The Board also observes that, while the veteran underwent 
multiple psychiatric hospitalizations during the pendency of 
this appeal, all of these hospitalizations occurred during a 
period of time in which a 100 percent evaluation has now been 
effectuated.  For the remaining period of time, from May 22, 
1998 to October 10, 2000, no such hospitalizations occurred.  
Moreover, there is no indication that the veteran has been 
hospitalized primarily for his low back disorder at any time 
during his appeal.

Having reviewed the record with the mandates of 38 C.F.R. 
§ 3.321(b)(1) in mind, the Board no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation of 70 percent for 
major depressive disorder for the period from May 22, 1998 
through October 11, 2000, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 100 percent evaluation for major depressive 
disorder for the period beginning on October 12, 2000, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an increased evaluation of 20 percent for 
degenerative disc disease of the lumbar spine for the period 
from June 14, 1996 through December 14, 1997, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine for the period 
from December 15, 1997 through March 13, 2001 is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine for the period 
beginning on March 14, 2001 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

